Los lieclios están expresados én la opinión.
El Juez Asociado Sb. Aldbey,
emitió la opinión del tribunal.
La sociedad mercantil Fritze, Lnndt & Co., Sucesores, pre-sentó demanda en 27 de abril de 1915 en la Corte de Distrito de San Juan contra Martín Paniagua reclamándole el pago de $642.43 por materiales de construcción vendídosle de'con-tado en y antes de la primera quincena de febrero de 1915, por no haberlos pagado en todo ni en parte a pesar de los requerimientos de cobro que se le habían hecho.
El demandado contestó en 3 de mayo de 1915 negando .que se le hubieran vendido materiales en el mes de febrero de 1915 por valor de $642.43 y alegó como defensa que hacía más de un año que tomaba al demandante materiales de cons-trucción habiéndole abierto una cuenta corriente en la que hacía abonos y que desde el 24 de abril de 1915 había hecho los abonos que especifica, los que entiende habían sido abo-nados a su cuenta. Alegó también que tenía un convenio con el demandante'para abonar cantidades parciales en su cuenta, la que no ha sido liquidada, y que en 22 de abril el deman-dante le pidió .que pagara la totalidad de su cuenta que ale-gaba ascender a $742.43 y le concedió para el pago hasta el 30 de abril de 1915.
El demandado también formuló una contrademanda re-clamando daños y perjuicios pero prescindiremos de ella en vista de que fué negada por el demandante y de que no se pre-sentó evidencia alguna para probarla.
En el acto del juicio, qué tuvo lugar -el día 24 de febrero de 3916, rebajó la demandante su reclamación a $559.55 y pre-*588sentó su prueba; la parte demandada solicitó que en vista de ella se dictara sentencia absolutoria (non suit) la que. pa-rece que la corte no resolvió, pero habiendo renunciado a presentar prueba recayó sentencia condenándole al pago de los $559.55 reclamados contra la cual interpuso este recurso de apelación en el que presentó su alegato para apoyar.su re-curso, sin que lo baya presentado la parte apelada ni con-currieran los abogados de las partes a la vista de la apelación.
La cuestión pues a resolver es si las pruebas presentadas por el-demandante sostienen la sentencia que declaró con lugar la demanda y condenó al demandado. ■
En el juicio compareció Carlos H. Preston, empleado de los demandantes y presentó, y fueron admitidas sin objeción, una cuenta corriente del demandado con la sociedad deman-dante, varias órdenes de entrega de materiales firmadas por aquél y dos cartas.
La cuenta corriente comienza en 29 de diciembre de 1914 y arroja basta mediados de’ febrero de 1915 un debe de $1,161.13 contra un baber que comienza en febrero 8 de 1915 y termina en septiembre 2 del mismo año con un balance en contra del demandado de $559.55. De la cuenta aparece que ios abonos a que se refiere la contestación le fueron hechos al demandado. Las cartas son: una, dirigida al demandado en marzo 6 de 1915 comunicándole que tiene un saldo en contra de $892.43 y le ruegan que a lo menos les remese $493.40 por los materiales facilitados en el mes de enero; la otra es del demandado a la demandante, fechada en 9 de marzo de 1915, participándole en contestación a la anterior que del día 13 al 17 podría atenderles y que dispensaran la demora.
EL expresado testigo declaró manifestando que el deman-dado no ha pagado el saldo de $559.55 y que nunca ha ma-nifestado su inconformidad con dicho saldo: que después de presentada la demanda visitó el demandado la casa de la de-mandante y pidió que retiraran la demanda y manifestó - que *589él pagaría la totalidad, pero continuó aquella porque no que-ría pagar las costas ni tampoco la demandante: que en marzo 6 de 1915 el saldo adeudado era de $892.43 pero que en marzo 20 se les hizo un abono de $150, en abril 22 otro de $100 y el último es de septiembre 2 de $82.88 por unos sacos vacíos que devolvió después de presentada la demanda: que la cuenta era pagadera de contado y que como no la satisfizo se dió orden de no fiarle más.
Opinamos que la prueba relacionada, que fué toda la pre-sentada en el juicio, e's suficiente para sostener la sentencia apelada. El demandado tomaba los materiales para pagar-los de contado pero no lo hacía y se le llevaba una cuenta en que se anotaban sus pedidos y los abonos que poi; ellos hacía. Esa deuda podía por tanto reclamarse en cualquier tiempo y su liquidación era únicamente una operación arit-mética de resta entre 'el debe y el haber. La liquidación se le comunicó en marzo 6 de 1916 y no hizo objeción a ella y la diferencia que existe entre aquélla, la reclamada en la de-manda y la definitivamente fijada en el juicio se debe a abonos posteriores hechos por el demandado. Lo del plazo conce-dido por la demandante al demandado para pagar, posterior a la presentación de la demanda, no fué probado. La cuenta fué liquidada en marzo 6 y la liquidación aceptada por el de-mandado en su carta de marzo 9 y el hecho de que después se abonaron cantidades pagadas por el demandado, sin car-gar nada al debe, no quita su carácter de cuenta liquidada a la que se reclama.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso ciados Wolf, del Toro y Hutchison.